GRETCHEN HART,                       )     Davidson Circuit
                                     )     No. 92D-2792
       Plaintiff/Appellant,          )
                                     )
VS.                                  )
                                     )

                                                          F L E
                                                            I D
RONALD RICK HART,                    )     Appeal No.
                                     )     01A01-9707-CV-00344
       Defendant/Appellee.           )

                                                       J u ly 1 , 1 9 9 8
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                                  C e c il W . C r o w s o n
         APPEAL FROM THE CIRCUIT COURT OF DAVIDSON COUNTY C o u r t
                                                    A p p e lla t e
                       AT NASHVILLE, TENNESSEE               C le r k

                    HONORABLE MURIEL ROBINSON, JUDGE



J. Russell Heldman, #9989
320 Main Street, Suite 101
Franklin, Tennessee 37064

John J. Hollins, #2452
HOLLINS, WAGSTER & YARBROUGH, P.C.
Suite 2210, SunTrust Center
424 Church Street
Nashville, Tennessee 37219
ATTORNEYS FOR PLAINTIFF/APPELLANT


James G. Martin, III, #3083
FARRIS, WARFIELD & KANADAY, PLC
Eighteenth Floor, SunTrust Center
424 Church Street
Nashville, Tennessee 37219
ATTORNEY FOR DEFENDANT/APPELLEE


                 AFFIRMED WITHOUT PREJUDICE, REMANDED



                                     HENRY F. TODD
                                     PRESIDING JUDGE, MIDDLE SECTION




CONCUR:
WILLIAM C. KOCH, JR., JUDGE
WILLIAM B. CAIN, JUDGE
GRETCHEN HART,                                 )      Davidson Circuit
                                               )      No. 92D-2792
       Plaintiff/Appellant,                    )
                                               )
VS.                                            )
                                               )
RONALD RICK HART,                              )      Appeal No.
                                               )      01A01-9707-CV-00344
       Defendant/Appellee.                     )




                                     OPINION

       This is a post-divorce decree proceeding to adjust the amount of periodic alimony. The

wife has appealed from the judgment of the Trial Court increasing the alimony from $1,000 per

month to $1,350 per month.



       The divorce decree, entered on May 12, 1994 stated:

                        The Court has reviewed all the evidence and finds
               that from the proof, Mr. Hart has the lesser degree of fault in
               the disruption of the marital relationship and that Mrs. Hart’s
               actions constitute inappropriate marital conduct to the extent
               that this Court is convinced she is the party with the greater
               amount of fault in the disruption of this marriage. Therefore,
               the Court hereby awards an absolute divorce to the husband
               pursuant to T.C.A. 36-4-129. The wife’s complaint as it
               pertains to the granting of a decree to her is dismissed.


       The wife received custody of the two children, who were approaching majority, and child

support of $2,000 per month. When the older child reached 18, child support was reduced to

$1,700, of which the wife received $1,425 and $275 was placed in a fund for the education of

the younger child. On May 30, 1997, the younger child reached majority, and child support and

a $303 Social Security allotment terminated.



       The wife received the marital home subject to a mortgage payable at $965 per month, and

certain other assets.




                                               -2-
       The divorce decree also provided:

                       It is further ORDERED, ADJUDGED, and
               DECREED that Mr. Hart shall pay to Mrs. Hart, because of
               her health problems, inability to work a full time job, and
               need therefor, alimony in futuro until her death or remarriage,
               or until the death of Mr. Hart, whichever should occur first,
               in the amount of One Thousand Dollars ($1,000) per month.
               The first payment shall be made on the first day of the month
               following the close of the sale of the property at 4210 Estes
               Road. At the time the parties’ oldest child becomes
               emancipated, the alimony payment will be adjusted according
               to need at that time along with the child support adjustment.



       It does not appear that the $1,000 monthly alimony was modified prior to the filing of

the present petition on May 7, 1997. As stated above, in response to the petition the Trial Court

increased the alimony to $1,350 per month, and the wife appealed.



       The wife presents the following issues for review:

               I.       Whether the Trial Court erred in awarding the plaintiff
               an increase of alimony of only $350 per month, and should
               have awarded her an increase of at least $2,000 per month for
               a total of $3,000 per month in alimony.

               II.    Whether the Trial Court erred in awarding Ms. Hart
               attorney’s fees of only $1,200.

               III.    Whether the Court of Appeals should award Ms. Hart
               her attorney’s fees incurred on appeal.


       The husband adds a fourth issue as follows:

               4.      If this Court should determine that the trial court
               erred, whether this Court should remand the case so that she
               may undergo independent evaluations because though Ms.
               Hart claims to be totally disabled, there is ample evidence to
               the contrary, including admissions by her attorney and experts
               that she can work.


       The statutory provisions for spousal and child support have been combined and

elaborated to form a long and detailed compendium of considerations including § 36-5-

101(a)(2)(A) as follows:

                      (2)(A) Courts having jurisdiction of the subject
               matter and of the parties are hereby expressly authorized to
               provide for the future support of a spouse and of the

                                            -3-
       children, in proper cases, by fixing some definite amount or
       amounts to be paid in monthly, semimonthly, or weekly
       installments, or otherwise, as circumstances may warrant,
       and such awards, if not paid, may be enforced by any
       appropriate process of the court having jurisdiction thereof,
       including levy of execution.


Subsection (d)(1) of the same code section provides:

               It is the intent of the general assembly that a spouse
       who is economically disadvantaged, relative to the other
       spouse, be rehabilitated whenever possible by the granting of
       an order for payment of rehabilitative, temporary support and
       maintenance. Where there is such relative economic
       disadvantage and rehabilitation is not feasible in
       consideration of all relevant factors, including those set out in
       this subsection, then the court may grant an order for payment
       of support and maintenance on a long-term basis or until the
       death or remarriage of the recipient except as otherwise
       provided in subdivision (a)(3). Rehabilitative support and
       maintenance is a separate class of spousal support as
       distinguished from alimony in solido and periodic alimony.
       In determining whether the granting of an order for payment
       of support and maintenance to a party is appropriate, and in
       determining the nature, amount, length of term, and manner
       of payment, the court shall consider all relevant factors,
       including:

               (A)    The relative earning capacity, obligations,
       needs, and financial resources of each party, including income
       from pension, profit sharing or retirement plans and all other
       sources;

               (B)      The relative education and training of each
       party, the ability and opportunity of each party to secure such
       education and training, and the necessity of a party to secure
       further education and training to improve such party’s earning
       capacity to a reasonable level;

               (C )    The duration of the marriage;

               (D)     The age and mental condition of each party;

               (E)     The physical condition of each party,
       including, but not limited to, physical disability or incapacity
       due to a chronic debilitating disease;

              (F)      The extent to which it would be undesirable
       for a party to seek employment outside the home because
       such party will be custodian of a minor child of the marriage.

              (G)     The separate assets of each party, both real and
       personal, tangible and intangible;

              (H)     The provisions made with regard to the marital
       property as defined in § 36-4-121;

                             -4-
                       (I)    The standard of living of the parties
               established during the marriage;

                       (J)    The extent of which each party has made such
               tangible and intangible contributions to the marriage as
               monetary and homemaker contributions, and tangible and
               intangible contributions by a party to the education, training
               or increased earning power of the other party.

                      (K)       The relative fault of the parties in cases where
               the court, in its discretion, deems it appropriate to do so; and

                       (L)   Such other factors, including the tax
               consequences to each party, as are necessary to consider the
               equities between the parties.


       The amount of alimony, or changes thereof rests primarily within the sound discretion

of the Trial Court which will not be disturbed on appeal in the absence of a palpable error in the

exercise of that discretion. Harrington v. Harrington, Tenn. App. 1990, 798 S.W.2d 244; Kelly

v. Kelly, Tenn. App. 1984, 679 S.W.2d 458.



       The primary basis of the wife’s request for increased alimony is the termination of the

child support and Social Security allotment due to the majority of the children. It was evidently

intended that the child support and alimony would enable the wife to maintain the marital home

for herself and children during their minority. Jones v. Jones, Tenn. App. 1983, 659 S.W.2d 23.

She now insists that it is appropriate that she continue to maintain the same accommodations for

the children now that they have become adults. This Court cannot agree, for to do so would

require the husband to support the children indefinitely into their adulthood.



       It is true that the termination of part of her income will reduce the ability of the wife to

maintain the marital home in its pre-divorce state, but this is a necessary result of the divorce

which was granted to the husband because the fault of the wife was greater than that of the

husband. If the separate estate of the wife does not provide the means of maintaining the home,

it will be necessary for the wife to move to a residence that she is financially able to maintain.




                                               -5-
       The wife insists that, because her disability, has increased, her ability to earn an

income has decreased. However, the wife has not worked since the divorce. Therefore, her

continued disability does not constitute grounds for increased alimony.



       The wife admits that she has some ability to do some work. The husband sought, and

the Trial Court refused, an independent medical evaluation of the wife’s ability to work. This

is the subject of the husband’s issue stated above. This Court agrees that this is a proper case

for independent evaluation by medical and employment experts.



       The increase in alimony ordered by the Trial Court is justified by the evidence. Any

additional increase must be justified by additional evidence of increased expenses of the wife and

evidence of her disability to earn part of her expenses.



       The wife asserts that the amount of legal fees allowed by the Trial Court was inadequate.

Such fees are subject to the same discretion of the Trial Judge as alimony. No misuse of such

discretion is found.



       In view of the disposition of this appeal, the allowance of fees for prosecuting the appeal

is not deemed appropriate.



       The judgment of the Trial Court is affirmed without prejudice to further application for

increase in alimony and proceedings thereon. Costs of this appeal are assessed against




the appellant. The cause is remanded to the Trial Court for further appropriate proceedings.

                                               -6-
              AFFIRMED WITHOUT PREJUDICE, REMANDED



                                      _________________________________
                                      HENRY F. TODD
                                      PRESIDING JUDGE, MIDDLE SECTION




CONCUR:



_____________________________
WILLIAM C. KOCH, JR., JUDGE


_____________________________
WILLIAM B. CAIN, JUDGE




                                -7-